



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Paramedical
                v. Health Employees,









2005 BCCA
            42




Date: 20050117




Docket: CA031560

Between:

Paramedical
      Professional Bargaining Association

Appellant

(
Plaintiff
)

And

Health
      Employers Association of British Columbia

Respondent

(
Defendant
)











Before:



The Honourable
            Madam Justice Southin





The Honourable
            Madam Justice Prowse





The Honourable
            Mr. Justice Low




Oral Reasons for Judgment




L. McGrady,
            Q.C.

J. Meyers



Counsel for the Appellant





E.J. Harris,
            Q.C.

K. Hume



Counsel for the Respondent





Place and
            Date:



Vancouver, British Columbia





17 January 2005







[1]

SOUTHIN
        J.A.
:  This
        is an appeal by the plaintiff below from the judgment of a chambers judge
        dismissing the plaintiffs action on the footing that the issues raised
        in it were properly within the jurisdiction of the Labour Relations Board.

[2]

The
      application had been brought under
Supreme Court Rule
19(24)
      for an order:

1.         All claims of the Plaintiff pled in the Amended
      Statement of Claim filed July 23, 2003 be struck out on the grounds that
      it discloses no reasonable cause of action; it is unnecessary, scandalous,
      frivolous or vexatious, and it is otherwise an abuse of process of the
      Court;

[3]

I
      do not think it is useful to quote the whole of the amended statement of
      claim because it is very lengthy, and contains a number of improper allegations
      of law.

[4]

In
      this Court, the respondent seeks to sustain the judgment below on two grounds;
      one, the grounds adopted by the learned judge, which might be called a
      Weber ground; and the other that the statement of claim discloses no
      cause of action known to the law.

[5]

Although
      I do not propose to quote all the statement of claim, it would be convenient
      to summarize what Mr. McGrady says it says.  The plaintiff, has for many
      years, been the bargaining agent for a very large number of health care
      employees in British Columbia.  A collective agreement was negotiated between
      the plaintiff and the defendant.  After that collective agreement was negotiated,
      the Legislature passed a statute entitled 
Health and Social Services
      Delivery Improvement Act
, SBC 2002, c. 2.  That statute makes
      many amendments to collective agreements; for instance; in subsection 6(1)(4)
      we find:

A provision in a collective agreement requiring an employer to consult
      with a trade union prior to contracting outside of the collective agreement
      for the provision of non-clinical services is void.

[6]

I
      would make the educated guess that a provision of that kind was in the
      agreement of the present appellant.  There are other similar provisions.  The
      thrust of the appellants case is that somehow or other, either before
      the collective agreement was made, or sometime after it, the respondent
      secretly, without any notice to the unions, importuned the Government to
      enact this legislation.  The thrust of it is that the unions deserve to
      know what was going on, and that the failure to so inform them deprived
      them of their negotiating rights, perhaps of the right to strike, and of
      an opportunity to lobby on their own behalf, the government to do something
      different from what the Legislature did.

[7]

The
      relevant paragraphs of the statement of claim are these:

51.       While the
      Plaintiff and Defendant were negotiating regarding the terms of a new collective
      agreement during the period from January to August 9, 2001, the Defendant
      HEABC was required by the provisions of section 11 of the
Code
to
      bargain in good faith with the Plaintiff PPBA regarding the terms of a
      new collective agreement.  The requirement to bargain in good faith was
      also imposed on the parties by section 4 of the
Health Care Services
      Continuation Act
, SBC 2001, c. 23 ^ August 9, 2001.

52.       In addition,
      at all times material to this action the Defendant was under a duty to
      the Plaintiff and to the employees to treat the Plaintiff and the employees
      in good faith, and to deal with them fairly.  That duty arose from the
      principles of procedural fairness, and from the application of the doctrine
      of legitimate expectation.

53.       In addition,
      or in the alternative, a duty of good faith and fair dealing is implied
      from the nature of the employment relationship between the Defendant and
      its members, on the one hand, and the Plaintiff and the members of its
      constituent Unions on the other.  The duty is owed by the Defendant to
      the Plaintiff and those employees when their very employment status, their
      job security, and their working conditions are deliberately, and secretly,
      being put at risk by their employer.  The duties referred to in this and
      the preceding paragraph are referred to hereinafter as the duty of good
      faith and fair dealing.

54.       During the
      period from May 2001 to January 27, 2002, the Defendant, through its officers,
      management personnel, and/or agents; and/or through its members, their
      officers, management personnel, and agents, secretly sought to persuade
      and did persuade the Province of British Columbia to pass legislation to
      void and/or vary certain terms of the Defendants collective agreement
      with the Plaintiff PPBA.

55.       The Defendants
      conduct in secretly seeking to persuade, and persuading the Government
      of British Columbia to pass Legislation varying and/or voiding terms of
      the collective agreement between the Plaintiff and the Defendant was wrongful,
      and in violation of the duties referred to in paragraphs 51, 52, 61, and
      69 to 74 of this Statement of Claim.  Its conduct was intended to cause,
      and will cause the loss of employment for a number of employees; as well
      as a significant deterioration in the job security and in the working conditions
      of other employees.  This conduct prevented, hindered, and/or interfered
      with, or rendered impossible, the performance of the contract in question,
      the collective agreement.

56.       The conduct
      of the Defendant was intentional, wrongful, and without justification.

57.       The Legislation
      relied on by the Defendants as justification for its conduct did not exist
      at the time of the conduct that is the subject of this claim; nor does
      the Legislation purport to be retroactive in effect.

58.       ^ As a result
      of the conduct referred to in paragraphs 43 to 57, the Province of British
      Columbia passed Legislation voiding and/or varying certain provisions of
      the Defendants collective agreement with the Plaintiff PPBA.  That Legislation
      and its effect are described in paragraphs 30 to 41 above.

59.       As a result
      of its wrongful conduct, the Defendant and the Defendants members were
      relieved of a number of their most significant obligations under the terms
      of the collective agreement.  The terms of the collective agreement affected
      by this conduct on the part of the Defendant are as set out in paragraphs
      18 to 25 above.

60.       These terms had been negotiated in a series of collective agreements
      during many hours and days of difficult negotiations over almost thirty
      years.  The Plaintiff PPBA achieved these provisions by agreeing to certain
      equally valuable concessions required by the Defendant or its predecessor
      in bargaining.

[8]

In
      my opinion these paragraphs disclose no action known to the common law.  That
      being so, this statement of claim should be struck out under
Rule
19(24)(a).

[9]

What
      has caused the trouble here for the union is the
Act
of the
      Legislature of British Columbia, a statute duly enacted under the powers
      conferred upon the Legislature by s. 92 of the
Constitution Act
.

[10]

I
      know of no authority whatever for the proposition that an action will lie
      against anyone for attempting to obtain and obtaining legislative intervention
      for some purpose of his own.  Because no such action lies, the question
      of Weber does not truly arise.  It may be, for all we know, that under
      the Labour Code, the Labour Relations Board would have some jurisdiction
      in its own mind to address the issues that arose here, because the law
      under the Code is different from the common law.

[11]

So
      it is not necessary to address Weber; it is necessary only to say that
      no cause of action will lie here on the facts as pleaded by the appellant.  That
      is not to say, and I repeat myself, that the Labour Relations Board may
      not have something to say about all of this.  As to that, we have nothing
      to say.

[12]

The
      appeal is dismissed.

[13]

PROWSE
        J.A.
:  I
        agree

[14]

LOW
        J.A.
:       I
        agree



The Honourable Madam Justice Southin
      


